Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 9/24/2020. Claims 1-7 and 9-10, as filed on 9/24/2020, are currently pending and have been fully considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha (U.S. Patent Publication No. 2016/0048835). in view of Tingler (U.S. Patent Publication No. 2017/0180012).

As per claim 1, Mutha discloses a point of sale (POS) computer system for generating transaction receipts by a receipt printer at a fuel dispenser for preauthorized dispensing transactions, the POS computer system comprising (see fig. 6A):
one or more processors (see fig. 1); and
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the POS computer system to perform at least the following (see fig. 1):
based upon receiving the pre-payment, execute a preauthorization sequence for the fueling transaction at a POS computer system, the preauthorization sequence including authorizing a fuel dispenser to dispense a particular quantity of one or more products ([0164] In some embodiments, the fuel dispensing station at the fuel dispensing location may be activated 1090 for use by the user. In response to receiving the completed pre-authorization, the point of sale server may activate the fueling pump associated with the transaction. A user interface on the fueling pump may display a prompt to the user indicating the fueling pump is ready and activated.);
based upon executing the preauthorization sequence, communicate a bypass indication to a fuel controller to transition the fuel controller from an uninterrupted state to an interrupted state ([0090] Bypass mode may allow normal communication between the point of sale servers and the point of sale locations.), the fuel controller providing an application programming interface (API), configured to allow the POS computer system to switch the fuel controller between the uninterrupted state and the interrupted state based on the bypass indication, wherein when the fuel controller is in an uninterrupted state, the fuel controller has full control over the receipt printer at the fuel dispenser, and 
determine, that the transaction at the fuel dispenser has completed ([0115] The point of sale server 640 identifies 855 the transaction is complete. The point of sale server 640 processes 857 the transaction and generates a post-authorization request); and
based on the fuel controller being in the interrupted state, cause a receipt to be printed by the receipt printer at the fuel dispenser via the API ([0215] In some embodiments, the point of sale server may print the transaction receipt.).
However, Mutha does not appear to explicitly disclose receive a pre-payment at the POS computer system for a fueling transaction at a fuel dispenser, the POS computer system being at a location inside a fueling station building, and not at the fuel dispenser.
receive a pre-payment at the POS computer system for a fueling transaction at a fuel dispenser, the POS computer system being at a location inside a fueling station building, and not at the fuel dispenser ([0017] When prepaying inside, a user must guess the amount to prepay and either not buy enough fuel or go back inside the store to receive a refund.).
From this teaching of Tingler, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Mutha to include the pre-payment inside of a fueling station, taught by Tingler, in order to prevent data theft through pen-pad/card skimming.

As per claim 2, Mutha discloses wherein a prepayment corresponding to the particular quantity of one or more products to be dispensed is received during the preauthorization sequence ([0108] The point of sale server 640 processes 767 the transaction and generates a post-authorization request with the loyalty information, fueled amount, discount amount, final transaction amount, and transaction ID.).

As per claim 3, Mutha discloses the computer system further configured to:
determine that the fueling transaction has completed based on determining that the particular quantity of one or more preauthorized products has been dispensed ([0108] The point of sale server 640 processes 767 the transaction and generates a post-authorization request with the loyalty information, fueled amount, discount amount, final transaction amount, and transaction ID.).

As per claim 4, Mutha discloses wherein determining that the fueling transaction has completed comprises determining that the transaction has been terminated by returning a fueling nozzle to the fuel dispenser prior to dispensing the particular quantity of at least one of the one or more products, wherein the receipt indicates a remaining balance ([0165] The point of sale server may monitor the fueling process and wait for notification that the fueling process is complete. The point of sale server may monitor when the fueling pump nozzle has been lifted from the gas pump holder. In some embodiments, the point of sale server may monitor when the trigger on the fueling pump is depressed. In some embodiments, when the fueling process is complete, the point of sale server may transmit a transaction post-authorization request to the control server. The transaction post-authorization may include the fueled amount and transaction ID.).

As per claim 5, Mutha discloses wherein the remaining balance represents the difference between a preauthorization amount and an amount of the one or more products actually dispensed ([0163] In some embodiments, the remote server may transmit the completed pre-authorized transaction to the control server with the transaction ID. The control server may transmit the completed pre-authorization transaction and the transaction ID to the point of sale server. ).

As per claim 6, Mutha discloses wherein the remaining balance represents a monetary value of overpayment ([0096] Application 627 may be responsible for handling 

As per claim 7, Mutha discloses wherein receipt additionally comprises a transaction identifier linking the remaining balance to a record in a manner allowing the remaining balance to be identified at a later time ([0109] The point of sale server 640 transmits 769 the post-authorization request to the back office servers 610. The back office servers 610 receive 771 the post-authorization request. The back office servers 610 transmit 773 the post-authorization request to the remote server 630.).

As per claim 9, Mutha discloses the computer system according to claim 7, wherein the transaction identifier includes one or more of a barcode, an alpha-numerical identifier, or a two-dimensional code ([0108] The remote servers 630 transmit 747 an activation request for the nearest point of sale location 650 and a transaction ID corresponding to the transaction to the back office servers 610.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mutha in view of Holme (U.S. Patent Publication No. 2008/0195497).
As per claim 10, Mutha discloses, further additional performs the following:
process, at the computer system, the transaction identifier included on the receipt ([0116] The remote server 630 identifies 867 secure payment information associated with the user using the transaction ID.); 
However, Mutha does not appear to explicitly disclose and provide a refund of the remaining balance to a user.

From this teaching of Holme, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Mutha to include the refund, taught by Holme in order to further automate the transaction. 

Response to Arguments
Applicant’s arguments, see remarks, filed 2/17/2021, with respect to the rejection(s) of claims 1-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tingler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687